UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number: 001-31829 CARTER’S, INC. (Exact name of Registrant as specified in its charter) Delaware 13-3912933 (state or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) The Proscenium 1170 Peachtree Street NE, Suite 900 Atlanta, Georgia 30309 (Address of principal executive offices, including zip code) (404) 745-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer x Accelerated Filer o Non-Accelerated Filer o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock Outstanding Shares at October 29, 2007 Common stock, par value $0.01 per share 57,956,190 CARTER’S, INC. INDEX Page Part I.Financial Information Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets as of September 29, 2007 and December 30, 2006 3 Unaudited Condensed Consolidated Statements of Operations for the three and nine-month periods ended September 29, 2007 and September 30, 2006 4 Unaudited Condensed Consolidated Statements of Cash Flows for the nine-month periods ended September 29, 2007 and September 30, 2006 5 Unaudited Condensed Consolidated Statement of Changes in Stockholders’ Equity for the nine-month period ended September 29, 2007 6 Notes to the Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 Part II.Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults upon Senior Securities 37 Item 4. Submission of Matters to a Vote of Security Holders 37 Item 5. Other Information 37 Item 6. Exhibits 37 Signatures 38 Certifications 39 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CARTER’S, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in thousands, except for share data) (unaudited) September 29, 2007 December 30, 2006 ASSETS Current assets: Cash and cash equivalents $ 9,254 $ 68,545 Accounts receivable, net 160,069 110,615 Finished goods inventories, net 246,529 193,588 Prepaid expenses and other current assets 13,385 7,296 Assets held for sale 6,109 Deferred income taxes 20,729 22,377 Total current assets 456,075 402,421 Property, plant, and equipment, net 72,829 87,940 Tradenames 308,233 322,233 Cost in excess of fair value of net assets acquired 136,570 279,756 Deferred debt issuance costs, net 5,031 5,903 Licensing agreements, net 9,829 12,895 Leasehold interests, net 801 1,151 Other assets 8,234 10,892 Total assets $ 997,602 $ 1,123,191 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ 2,627 $ 2,627 Accounts payable 69,971 70,878 Other current liabilities 51,454 63,012 Total current liabilities 124,052 136,517 Long-term debt 361,378 342,405 Deferred income taxes 114,481 125,784 Other long-term liabilities 32,443 22,994 Total liabilities 632,354 627,700 Commitments and contingencies Stockholders’ equity: Preferred stock; par value $.01 per share; 100,000 shares authorized; none issued or outstanding at September 29, 2007 and December 30, 2006 Common stock, voting; par value $.01 per share; 150,000,000 shares authorized; 57,926,790 and 58,927,280 shares issued and outstanding at September 29, 2007 and December 30, 2006, respectively 579 589 Additional paid-in capital 242,780 275,045 Accumulated other comprehensive income 3,965 5,301 Retained earnings 117,924 214,556 Total stockholders’ equity 365,248 495,491 Total liabilities and stockholders’ equity $ 997,602 $ 1,123,191 See accompanying notes to the unaudited condensed consolidated financial statements 3 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) For the three-month periods ended For the nine-month periods ended September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Net sales $ 410,949 $ 391,977 $ 1,018,852 $ 966,001 Cost of goods sold 265,093 244,757 671,198 613,382 Gross profit 145,856 147,220 347,654 352,619 Selling, general, and administrative expenses 94,241 93,496 267,122 258,944 Intangible asset impairment (Note 3) 154,886 Closure costs 256 5,233 91 Royalty income (8,649 ) (7,782 ) (22,894 ) (21,610 ) Operating income (loss) 60,008 61,506 (56,693 ) 115,194 Interest expense, net 6,021 6,554 17,453 20,367 Income (loss) before income taxes 53,987 54,952 (74,146 ) 94,827 Provision for income taxes 19,369 19,975 25,074 35,046 Net income (loss) $ 34,618 $ 34,977 $ (99,220 ) $ 59,781 Basic net income (loss) per common share $ 0.60 $ 0.60 $ (1.71 ) $ 1.03 Diluted net income (loss) per common share $ 0.58 $ 0.57 $ (1.71 ) $ 0.98 Basic weighted-average number of shares outstanding 57,745,717 57,949,783 58,010,633 57,845,521 Diluted weighted-average number of shares outstanding 59,975,130 61,094,141 58,010,633 61,173,247 See accompanying notes to the unaudited condensed consolidated financial statements 4 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in thousands) (unaudited) For the nine-month periods ended September 29, 2007 September 30, 2006 Cash flows from operating activities: Net (loss) income $ (99,220 ) $ 59,781 Adjustments to reconcile net (loss) income to net cash used in operating activities: Depreciation and amortization 22,526 18,272 Amortization of debt issuance costs 872 1,460 Non-cash intangible asset impairment charges 154,886 Non-cash stock-based compensation expense 4,653 4,349 Income tax benefit from exercised stock options (7,797 ) (2,472 ) Loss on sale of property, plant, and equipment 620 197 Deferred income taxes (8,890 ) 5,666 Non-cash closure costs 2,450 Effect of changes in operating assets and liabilities: Accounts receivable (49,454 ) (54,691 ) Inventories (52,941 ) (11,395 ) Prepaid expenses and other assets (5,302 ) (3,090 ) Accounts payable and other liabilities (1,020 ) (23,310 ) Net cash used in operating activities (38,617 ) (5,233 ) Cash flows from investing activities: Capital expenditures (13,228 ) (15,861 ) Proceeds from sale of property, plant, and equipment 53 348 Net cash used in investing activities (13,175 ) (15,513 ) Cash flows from financing activities: Payments on term loan (2,627 ) (37,133 ) Share repurchase (47,406 ) Borrowings from revolving loan facility 117,600 5,000 Payments on revolving loan facility (96,000 ) (5,000 ) Income tax benefit from exercised stock options 7,797 2,472 Proceeds from exercise of stock options 2,576 1,087 Book overdraft 10,561 Net cash used in financing activities (7,499 ) (33,574 ) Net decrease in cash and cash equivalents (59,291 ) (54,320 ) Cash and cash equivalents, beginning of period 68,545 84,276 Cash and cash equivalents, end of period $ 9,254 $ 29,956 See accompanying notes to the unaudited condensed consolidated financial statements 5 CARTER’S, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (dollars in thousands, except for share data) (unaudited) Common stock Additional paid-in capital Accumulated other comprehensive income (loss) Retained earnings Total stockholders’ equity Balance at December 30, 2006 $ 589 $ 275,045 $ 5,301 $ 214,556 $ 495,491 Income tax benefit from exercised stock options 7,797 7,797 Exercise of stock options (901,464 shares) 9 2,567 2,576 Stock-based compensation expense 4,173 4,173 Issuance of common stock (23,482 shares) 1 584 585 FIN 48 cumulative effect of adoption(Note 4) 2,588 2,588 Share repurchase (1,985,519 shares) (20 ) (47,386 ) (47,406 ) Comprehensive loss: Net loss (99,220 ) (99,220 ) Settlement of pension plan, net of tax benefit of $75 (132 ) (132 ) Unrealized loss on interest rate swap, net of tax benefit of $606 (1,058 ) (1,058 ) Unrealized loss on interest rate collar, net of tax benefit of $84 (146 ) (146 ) Total comprehensive loss (1,336 ) (99,220 ) (100,556 ) Balance at September 29, 2007 $ 579 $ 242,780 $ 3,965 $ 117,924 $ 365,248 See accompanying notes to the unaudited condensed consolidated financial statements 6 CARTER’S, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – THE COMPANY: Carter’s, Inc. and its wholly owned subsidiaries (collectively, the “Company,” “we,” “us,” “its,” and “our”) design, source, and market branded childrenswear under the Carter’s, Child of Mine, Just One Year, OshKosh, and related brands.Our products are sourced through contractual arrangements with manufacturers worldwide for wholesale distribution to major domestic retailers, including the mass channel, and to our Carter’s and OshKosh retail stores that market our brand name merchandise and other licensed products manufactured by other companies. NOTE 2 – BASIS OF PREPARATION: The accompanying unaudited condensed consolidated financial statements comprise the consolidated financial statements of Carter’s, Inc. and its subsidiaries.All intercompany transactions and balances have been eliminated in consolidation. In our opinion, the Company’s accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair statement of our financial position as of September 29, 2007, the results of our operations for the three and nine-month periods ended September 29, 2007 and September 30, 2006, cash flows for the nine-month periods ended September 29, 2007 and September 30, 2006 and changes in stockholders’ equity for the nine-month period ended September 29, 2007.Operating results for the three and nine-month periods ended September 29, 2007 are not necessarily indicative of the results that may be expected for the fiscal year ending December 29, 2007.Our accompanying condensed consolidated balance sheet as of December 30, 2006 is from our audited consolidated financial statements included in our most recently filed Annual Report on Form 10-K, but does not include all disclosures required by accounting principles generally accepted in the United States of America (“GAAP”). Certain information and footnote disclosure normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission and the instructions to Form 10-Q.The accounting policies we follow are set forth in our most recently filed Annual Report on Form 10-K in the notes to our audited consolidated financial statements for the fiscal year ended December 30, 2006. Our fiscal year ends on the Saturday in December or January nearest to the last day of December.The accompanying unaudited condensed consolidated financial statements for the third quarter and first nine months of fiscal 2007 reflect our financial position as of September 29, 2007.The third quarter and first nine months of fiscal 2006 ended on September 30, 2006. Certain prior year amounts have been reclassified for comparative purposes. 7 NOTE 3 – COST IN EXCESS OF FAIR VALUE OF NET ASSETS ACQUIRED AND OTHER INTANGIBLE ASSETS: In connection with the acquisition of OshKosh B’Gosh, Inc. on July 14, 2005 (the “Acquisition”), the Company recorded the cost in excess of fair value of net assets acquired and other intangible assets in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 141, “Business Combinations.” During the second quarter of fiscal 2007, as a result of negative trends in sales and profitability of the Company’s OshKosh B’Gosh wholesale and retail segments and re-forecasted projections for such segments for the balance of fiscal 2007, the Company conducted an interim impairment assessment on the value of the intangible assets that the Company recorded in connection with the Acquisition.This assessment was performed in accordance with SFAS No. 142, “Goodwill and Intangible Assets.”Based on this assessment, charges of approximately $36.0 million and $106.9 million were recorded for the impairment of the cost in excess of fair value of net assets acquired for the OshKosh wholesale and retail segments, respectively.In addition, an impairment charge of $12.0 million was recorded to reflect the impairment of the value ascribed to the OshKosh tradename asset.For cost in excess of fair value of net assets acquired, the fair value was determined using the expected present value of future cash flows.For the OshKosh tradename, the fair value was determined using a discounted cash flow analysis which examined the hypothetical cost savings that accrue as a result of our ownership of the tradename. During the three-month period ended September 29, 2007, approximately $1.2 million related to pre-Acquisition tax contingencies were reversed due to settlement with taxing authorities.The reversal resulted in a corresponding reduction to the OshKosh tradename asset of $2.0 million and a reduction in our deferred tax liability of $0.8 million in accordance with Emerging Issues Task Force No. 93-7, “Uncertainties Related to Income Taxes in a Purchase Business Combination” (“EITF 93-7”). As of September 29, 2007, the remaining intangible assets resulting from the Acquisition were as follows: (dollars in thousands) Weighted- average useful life Gross amount Accumulated amortization OshKosh tradename Indefinite $ 88,000 $ OshKosh licensing agreements 4.7 years $ 19,100 $ 9,271 Leasehold interests 4.1 years $ 1,833 $ 1,032 Amortization expense for intangible assets was approximately $1.0 million and $3.4 million for the three and nine-month periods ended September 29, 2007 and $1.2 million and $3.5 million for the three and nine-month periods ended September 30, 2006.Annual amortization expense for the OshKosh licensing agreements and leasehold interests is expected to be as follows: Estimated (dollars in thousands) amortization Fiscal Year expense 2007 (period from September 30 through December 29) $ 1,030 2008 4,106 2009 3,717 2010 1,777 Total $ 10,630 As described in Note 2 “Summary of Significant Accounting Policies” to our audited consolidated financial statements included in our most recently filed Annual Report on Form 10-K, our Carter’s tradename and cost in excess of fair value of net assets acquired assets have been deemed to have indefinite lives and are not being amortized. 8 NOTE 4 – INCOME TAXES: Effective December 31, 2006, we adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, “Accounting for Uncertainty in Income Taxes – an interpretation of FASB Statement No. 109” (“FIN 48”).FIN 48 prescribes a comprehensive model for how a company should recognize, measure, present, and disclose in its financial statements uncertain tax positions that the company has taken or expects to take on a tax return.FIN 48 states that a tax benefit from an uncertain position may be recognized only if it is “more likely than not” that the position is sustainable, based on its technical merits.The tax benefit of a qualifying position is the largest amount of tax benefit that is greater than fifty percent likely of being realized upon ultimate settlement with a taxing authority having full knowledge of all relevant information. In connection with the adoption of FIN 48, we recorded a cumulative effect of adoption, reducing our reserves for unrecognized tax benefits by approximately $2.6 million as of December 31, 2006 and increasing retained earnings by $2.6 million.Additionally, we reclassified, as of December 31, 2006, approximately $6.9 million of reserves for unrecognized tax benefits from current liabilities to long-term liabilities on the accompanying unaudited condensed consolidated balance sheet. The Company and its subsidiaries file income tax returns in the U.S. and in various states and local jurisdictions.The Internal Revenue Service is currently conducting an examination of the Company’s U.S. income tax returns for fiscal 2004 and fiscal 2005.In most cases, the Company is no longer subject to state and local tax authority examinations for years prior to fiscal 2003. As of December 31, 2006, the Company had gross unrecognized tax benefits of approximately $8.1 million, excluding interest and penalties of approximately $1.5 million.The amount of net unrecognized tax benefits that could result in an adjustment to our effective tax rate in future periods, if recognized, was approximately $3.1 million as of December 31, 2006. During the three-month period ended September 29, 2007, we recognized approximately $0.6 million in tax benefits previously reserved for which the statue of limitations expired in September 2007.In addition, we recognized approximately $2.0 million of pre-Acquisition tax obligations previously reserved for which were settled in September 2007 with taxing authorities.The settlement of these pre-Acquisition uncertainties have been reflected as an adjustment to the OshKosh tradename asset in accordance with EITF 93-7. Included in the reserves for unrecognized tax benefits are approximately $1.2 million of reserves for which the statute of limitations expires in September 2008.Such exposures relate primarily to the deductibility of certain operating expenses from various jurisdictions.If these tax benefits are ultimately recognized, such recognition will not have a material impact on our annual effective tax rate for fiscal 2008, although the effective tax rate for the third quarter of fiscal 2008 may be impacted.In addition, our unrecognized tax benefits include approximately $0.9 million of pre-Acquisition reserves for which the statute of limitations expires in September 2008.Recognition of these uncertainties would be reflected as an adjustment to the OshKosh tradename asset in accordance with EITF 93-7. We recognize interest related to unrecognized tax benefits as a component of interest expense and penalties related to unrecognized tax benefits as a component of income tax expense.The Company had approximately $1.1 million of interest and penalties accrued as of September 29, 2007. The Company’s effective tax rate for the first nine months of fiscal 2007 was impacted by the impairment of the cost in excess of fair value of net assets acquired as such charge is not deductible for tax purposes. 9 NOTE 5 – EMPLOYEE BENEFIT PLANS: Under a defined benefit plan frozen in 1991, we offer a comprehensive post-retirement medical plan to current and certain future retirees and their spouses until they become eligible for Medicare or a Medicare supplement plan.We also offer life insurance to current and certain future retirees.Additionally, we have an obligation under a defined benefit plan covering certain former officers and their spouses.See Note 8 “Employee Benefit Plans” to our audited consolidated financial statements included in our most recently filed Annual Report on Form 10-K for further information. The components of post-retirement life and medical benefit expense charged to operations are as follows: For the three-month periods ended For the nine-month periods ended (dollars in thousands) September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Service cost – benefits attributed to service during the period $ 26 $ 42 $ 82 $ 126 Interest cost on accumulated post-retirement benefit obligation 131 160 405 477 Amortization of prior service cost 23 (18 ) 69 Total net periodic benefit cost $ 157 $ 225 $ 469 $ 672 The components of pension expense charged to operations are as follows: For the three-month periods ended For the nine-month periods ended (dollars in thousands) September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Interest cost on accumulated pension benefit obligation $ 13 $ 19 $ 43 $ 57 Actuarial gain (53 ) (53 ) Total net periodic benefit cost $ (40 ) $ 19 $ (10 ) $ 57 The Company acquired two defined benefit pension plans in connection with the Acquisition.The benefits for certain current and former employees of OshKosh under these pension plans were frozen as of December 31, 2005. 10 During the second quarter of fiscal 2007, the Company liquidated the OshKosh B’Gosh Collective Bargaining Pension Plan (the “Plan”), distributed each participant’s balance, and the remaining net assets of $2.2 million were contributed to the Company’s defined contribution plan to offset future employer contributions.In connection with the liquidation of the Plan, the Company recorded a pre-tax gain of approximately $0.3 million related to the Plan settlement during the second quarter of fiscal 2007. The Company’s net periodic pension benefit related to these plans is comprised of the following components: For the three-month periods ended For the nine-month periods ended (dollars in thousands) September 29, 2007 September 30, 2006 September 29, 2007 September 30, 2006 Interest cost on accumulated pension benefit obligation $ 551 $ 650 $ 1,654 $ 1,951 Expected return on assets (897 ) (1,035 ) (3,213 ) (3,104 ) Amortization of actuarial gain (34 ) (104 ) Gain on settlement (276 ) Total net periodic benefit $ (380 ) $ (385 ) $ (1,939 ) $ (1,153 ) NOTE 6 – COMMON STOCK: On February 16, 2007, the Board of Directors approved a stock repurchase program, pursuant to which the Company is authorized to purchase up to $100 million of its outstanding common shares.Such repurchases may occur from time to time in the open market, in negotiated transactions, or otherwise.This program has no time limit.The timing and amount of any repurchases will be determined by management, based on its evaluation of market conditions, share price, and other factors. During the third quarter and first nine months of fiscal 2007, the Company repurchased and retired 338,100 and 1,985,519 shares, or approximately $7.4 million and $47.4 million, of its common stock at an average price of $21.87 and $23.88 per share, respectively. Accordingly, we have reduced common stock by the par value of such shares and have deducted the remaining excess repurchase price over par value from additional paid-in capital. During the third quarter and first nine months of fiscal 2007, the Company issued 2,062 shares and 23,482 shares of common stock to its non-management board members. 11 NOTE 7 – STOCK-BASED COMPENSATION: We account for stock-based compensation expense in accordance with SFAS No. 123 (revised 2004), “Share-Based Payment.”The fair value of time-based and performance-based stock option grants are estimated on the date of grant using the Black-Scholes option pricing method with the following weighted-average assumptions used for grants issued during the nine-month period ended September 29, 2007. For the nine-month period ended September 29, 2007 Volatility 38.16% Risk-free interest rate 4.74% Expected term (years) 6.0 Dividend yield The fair value of restricted stock is determined based on the quoted closing price of our common stock on the date of grant. The following table summarizes our stock option and restricted stock activity during the nine-month period ended September 29, 2007: Time-based stock options Performance-based stock options Retained stock options Restricted Stock Outstanding, December 30, 2006 4,666,678 620,000 1,071,870 222,620 Granted 189,200 90,383 Exercised (491,464 ) (410,000 ) Vested restricted stock (28,800 ) Forfeited (194,450 ) (30,300 ) Expired Outstanding, September 29, 2007 4,169,964 620,000 661,870 253,903 Exercisable, September 29, 2007 3,448,110 661,870 During the three-month period ended September 29, 2007, we granted 6,000 time-based stock options with a weighted-average Black-Scholes fair value of $9.60 and a weighted-average exercise price of $21.40.In connection with these grants, we recognized approximately $2,000 in stock-based compensation expense. During the nine-month period ended September 29, 2007, we granted 189,200 time-based stock options with a weighted-average Black-Scholes fair value of $10.52 and a weighted-average exercise price of $23.36.In connection with these grants, we recognized approximately $231,000 in stock-based compensation expense. During the three-month period ended September 29, 2007, we granted 7,583 shares of restricted stock to an employee and a director with a weighted-average fair value on the date of grant of $21.65.In connection with these grants, we recognized approximately $7,000 in stock-based compensation expense. 12 During the nine-month period ended September 29, 2007, we granted 90,383 shares of restricted stock to employees and a director with a weighted-average fair value on the date of grant of $22.85.In connection with these grants, we recognized approximately $244,000 in stock-based compensation expense. Unrecognized stock-based compensation expense related to outstanding stock options and restricted stock awards is expected to be recorded as follows: (dollars in thousands) Time-based stock options Performance -based stock options Restricted stock Total 2007 (period from September 30 through December 29) $ 612 $ 375 $ 421 $ 1,408 2008 2,427 1,519 1,765 5,711 2009 1,437 721 1,296 3,454 2010 567 84 593 1,244 2011 102 86 188 Total $ 5,145 $ 2,699 $ 4,161 $ 12,005 13 NOTE 8 – SEGMENT INFORMATION: We report segment information in accordance with the provisions of SFAS No. 131, “Disclosure about Segments of an Enterprise and Related Information,” which requires segment information to be disclosed based upon a “management approach.”The management approach refers to the internal reporting that is used by management for making operating decisions and assessing the performance of our reportable segments. The table below presents certain segment information for the periods indicated: For the three-month periods ended For the nine-month periods ended (dollars in thousands) September 29, 2007 % of Total September 30, 2006 % of Total September 29, 2007 % of Total September 30, 2006 % of Total Net sales: Wholesale-Carter’s $ 149,918 36.4 % $ 143,624 36.6 % $ 355,865 34.9 % $ 330,080 34.2 % Wholesale-OshKosh 28,197 6.9 % 25,778 6.6 % 63,417 6.2 % 74,870 7.8 % Retail-Carter’s 102,429 24.9 % 93,493 23.9 % 253,530 24.9 % 233,956 24.2 % Retail-OshKosh 62,800 15.3 % 62,739 16.0 % 157,533 15.5 % 155,754 16.1 % Mass Channel-Carter’s 67,605 16.5 % 66,343 16.9 % 188,507 18.5 % 171,341 17.7 % Total net sales $ 410,949 100.0 % $ 391,977 100.0 % $ 1,018,852 100.0 % $ 966,001 100.0 % Operating income (loss): % of segment net sales % of segment net sales % of segment net sales % of segment net sales Wholesale-Carter’s $ 33,740 22.5 % $ 32,238 22.4 % $ 71,228 20.0 % $ 64,974 19.7 % Wholesale-OshKosh (a) 2,624 9.3 % 3,812 14.8 % (37,005 ) (58.4 )% 8,396 11.2 % Retail-Carter’s 21,602 21.1 % 16,989 18.2 % 35,238 13.9 % 36,940 15.8 % Retail-OshKosh (b) 2,541 4.0 % 7,444 11.9 % (107,369 ) (68.2 )% 10,276 6.6 % Mass Channel-Carter’s 10,639 15.7 % 11,703 17.6 % 27,784 14.7 % 26,681 15.6 % Mass Channel-OshKosh (c) 615 604 1,503 1,440 Segment operatingincome (loss) 71,761 17.5 % 72,790 18.6 % (8,621 ) (0.8 )% 148,707 15.4 % Other reconcilingitems (d) (11,753 ) (2.9 )% (11,284 ) (2.9 )% (48,072 ) (4.7 )% (33,513 ) (3.5 )% Total operating income (loss) $ 60,008 14.6 % $ 61,506 15.7 % $ (56,693 ) (5.6 )% $ 115,194 11.9 % (a) OshKosh wholesale includes a charge of approximately $36.0 million related to the impairment of the OshKosh cost in excess of fair value of net assets acquired related to the wholesale segment for the nine-month period ended September 29, 2007. (b) OshKosh retail includes a charge of approximately $106.9 million related to the impairment of the OshKosh cost in excess of fair value of net assets acquired related to the retail segment for the nine-month period ended September 29, 2007. (c) OshKosh mass channel consists of a licensing agreement with Target.Operating income consists of royalty income, net of related expenses. (d) Other reconciling items include a charge of $12.0 million related to the impairment of the OshKosh tradename for the nine-month period ended September 29, 2007. 14 The following represents cost in excess of fair value of net assets acquired by segment: (dollars in thousands) Wholesale – Carter’s Wholesale – OshKosh Retail – Carter’s Retail –OshKosh Mass Channel – Carter’s Total Balance at December 30, 2006 $ 51,814 $ 36,071 $ 82,025 $ 107,115 $ 2,731 $ 279,756 Intangible asset impairment (35,995 ) (106,891 ) (142,886 ) Adjustments (76 ) (224 ) (300 ) Balance at September 29, 2007 $ 51,814 $ $ 82,025 $ $ 2,731 $ 136,570 NOTE 9 – FACILITY CLOSURE AND RESTRUCTURING COSTS: White House Distribution Facility The Company continually evaluates opportunities to reduce its supply chain complexity and lower costs.In the first quarter of fiscal 2007, the Company determined that OshKosh brand products could be effectively distributed through its other distribution facilities and third-party logistics providers.On February 15, 2007, the Company’s Board of Directors approved management’s plan to close the Company’s White House, Tennessee distribution facility, which was utilized to distribute the Company’s OshKosh brand products. In accordance with SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” under a held and used model, it was determined that the distribution facility assets were impaired as of the end of January 2007, as it became “more likely than not” that the expected life of the White House distribution facility would be significantly shortened.Accordingly, we have written down the assets to their estimated recoverable fair value as of the end of January 2007.The adjusted asset values were subject to accelerated depreciation over their remaining estimated useful life.Distribution operations at the White House facility ceased as of April 5, 2007, at which point the White House land, building, and equipment assets of $6.1 million were reclassified as held for sale on the accompanying unaudited condensed consolidated balance sheet. For a majority of the affected employees, severance benefits were communicated on February 20, 2007.Approximately 215 employees were terminated.In connection with this closure, we expect to incur approximately $3.6 million in cash expenses.These cash expenses consist of severance and other costs to exit the facility.The Company also incurred approximately $4.6 million of non-cash charges relating to accelerated depreciation and asset impairment. During the first nine months of fiscal 2007, we recorded costs of $7.4 million, consisting of asset impairment charges of $2.4 million related to a write-down of the related land, building, and equipment, $2.0 million of severance charges, $2.1 million of accelerated depreciation (included in selling, general, and administrative expenses), and $0.9 million of other closure costs. 15 The following table summarizes restructuring reserves related to the closure of the White House facility which are included in other current liabilities on the accompanying unaudited condensed consolidated balance sheet: (dollars in thousands) Severance Other exit costs Total Balance at March 31, 2007 $ 2,040 $ 45 $ 2,085 Provisions 470 470 Payments (1,234 ) (515 ) (1,749 ) Balance at June 30, 2007 806 806 Provisions 256 256 Payments (223 ) (256 ) (479 ) Balance at September 29, 2007 $ 583 $ $ 583 Acquisition Restructuring In connection with the Acquisition, management developed a plan to restructure and integrate the operations of OshKosh.In accordance with EITF No. 95-3, “Recognition of Liabilities in Connection with a Purchase Business Combination,” liabilities were established for OshKosh severance, lease termination costs associated with the closure of 30 OshKosh retail stores, contract termination costs, and other exit costs.These liabilities also covered costs related to the closure of OshKosh’s Choloma, Honduras sewing facility, the Uman, Mexico sewing facility, and the Liberty, Kentucky distribution center.The Honduras and Kentucky facilities were closed during the fourth quarter of fiscal 2005.The Mexico facility was closed during the first quarter of fiscal 2006 and all remaining liabilities have been paid. The following table summarizes restructuring reserves related to the Acquisition which are included in other current liabilities on the accompanying unaudited condensed consolidated balance sheet: (dollars in thousands) Severance Other exit costs Lease termination costs Contract termination costs Total Balance at December 30, 2006 $ 2,135 $ 719 $ 1,733 $ 200 $ 4,787 Payments (626 ) (473 ) (610 ) (1,709 ) Balance at March 31, 2007 1,509 246 1,123 200 3,078 Payments (288 ) (154 ) (469 ) (911 ) Adjustments to cost in excess of fair value of net assets acquired (100 ) (200 ) (300 ) Balance at June 30, 2007 1,121 92 654 1,867 Payments (391 ) (43 ) (434 ) Balance at September 29, 2007 $ 730 $ 49 $ 654 $ $ 1,433 Sewing Facility Closures In May 2005, we decided to exit two
